OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number: 3235-0167 Expires: December 31, 2014 Estimated average burden hours per response 1.50 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 001-13716 Merrill Lynch Municipal ABS, Inc. (Exact name of registrant as specified in its charter) One Bryant Park, 111 Avenue of the Americas, Ninth Floor, New York, New York 10036 (212) 449-7358 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Merrill Lynch Municipal ABS, Inc. Pre-refunded Municipal Certificates, Series 2 Pre-refunded Municipal Certificates, Series 3 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13 (a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) o Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: 0 Pursuant to the requirements of the Securities Exchange Act of 1934 Merrill Lynch Municipal ABS, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: October 12, 2012 By: /s/ James Nacos Name: James Nacos Title: President (senior officer in charge of securitization function of the Depositor) Instruction: This form is required by Rules 12g-4, 12h-3 and 15d-6 of the General Rules and Regulations under the Securities Exchange Act of 1934. The registrant shall file with the Commission three copies of Form 15, one of which shall be manually signed. It may be signed by an officer of the registrant, by counsel or by any other duly authorized person. The name and title of the person signing the form shall be typed or printed under the signature. SEC 2069 (02-08) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number.
